Yesawich, Jr., and Weiss, JJ.,
dissent and vote to affirm in the following memorandum by Yesawich, Jr., J. Yesawich, Jr., J. (dissenting). There is no question that the Comptroller’s audit is an integral part of this suit. However, the proposed claim does not seek an audit review but money damages; a fixed sum of money which claimant maintains was appropriated to it by the Legislature and allocated to it, with the approval of the State Education Department, but wrongfully withheld. Its purpose is to enforce claimant’s statutory right to payment. The Court of Claims has jurisdiction over such a proceeding (Dominick Dan Alonzo, Inc. v State of New York, 73 AD2d 760). In City of New York v State of New York (40 NY2d 659), a similar dispute arose *1058between the city and the State respecting the allocation of Federal highway funds. There the Comptroller refused to accept or reject payment vouchers submitted to the city. Although in refusing the vouchers the Comptroller was acting in a quasi-judicial capacity (id., at p 667), nevertheless the court allowed the city to pursue its claim in the Court of Claims for the amounts which the Comptroller refused to pay, implicitly holding that the Court of Claims possessed jurisdiction over the matter. The present situation is analogous and calls for a similar result. Furthermore, a strict application of time limitations, on these particular circumstances, to two powerful public entities such as the city and the State, who have a continuing need to co-operate in a host of areas, does not serve well the interests of the public as a whole (City of New York v State of New York, supra, p 670). We would, therefore, affirm.